DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: a misspelled word.
In claim 1 at line 14, change “washed” (first occurrence) to –washes--.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the scope of the claimed invention is indefinite because it is unclear which of the API standards are intended to be encompassed by the claim.
The term “expedited” in claim 18is a relative term which renders the claim indefinite. The term “expedited” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 2020/0223346 A1).
Regarding claims 1-14, Welch et al. ‘346 (Welch) discloses all the limitations of the claimed method with the exceptions address below.
	Regarding claims 1, 13, 16, and 21, Welch fails to teach the step of laying timber or composite matting on a surface of the land.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art method with the additional step of laying timber or composite matting on a surface of the land adjacent to the main mine pit and fines recovery pit, since the examiner takes Official Notice of the same as known in the art of excavating.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have laid timber or composite matting on the land and under the portable equipment.  One of ordinary skill in the art would have been motivated to make the modification to provide a protective layer over the land.
	Regarding claims 1, 14, and 16, the “portable testing laboratory” is met by prior art element 175 (para. 0051). 
Regarding claims 7 and 8, the step of “reclaiming the land with the growth medium stockpile” is met by the disclosed handling of material 104 (para. 0046).  
Further regarding 8, Welch fails to teach expressly the step of spreading the growth medium stockpile (104) in the fines recovery pit and the main mine pit. However, it would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art method such that it would have included the step of spreading, since the examiner takes Official Notice of the same.  One of ordinary skill in the art would have been motivated to make the modification to reclaim land, for ease of handling, proximate the plant.
Regarding claim 11, Welch fails to teach a road. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art method such that it would have further included the step of forming a road around the land, since the examiner takes Official Notice of the use of roads formed around work sites.  One having ordinary skill in the art would have been motivated to make the modification to provide vehicular access to the land without disruption to plant operations.
Further regarding claim 11, the limitation is met by Welch as modified because traffic flow must go one of the directions on a road formed around the land.
Regarding claim 12, the step of retaining storm water within the fines recovery pit and/or the main mine pit is met by the method inherent to Welch because some stormwater (i.e., precipitation) will be retained in the pit whenever it rains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671
                                                                                                                                                                                                /tm/
05 November 2022